Title: From George Washington to John Dickinson, 30 August 1775
From: Washington, George
To: Dickinson, John



Dear Sir
Camp at Cambridge Augt 30th [17]75

Your favour of the 25th Ulto recommendatory of Mr Moylan, came duely to hand, & I have the pleasure to inform you that he is now appointed Commissary General of Musters—one of the Offices which the Congress was pleased to leave to my disposal—I have no doubt, from your acct of this Gentleman, of his discharging the duty with honour and fidility.
For the occurrances of the Camp, I refer to my publick Letters, address’d to Mr Hancock, and am with sincere regard. Dr Sir Yr Most Obedt Hble Servt

Go: Washington

